Citation Nr: 0947017	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right tibialis muscle strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for left tibialis muscle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother (R.W.)


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 2001 to 
November 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision in which the RO in Waco, 
Texas, inter alia, granted service connection for right and 
left tibialis muscle strain (i.e., shin splints), and 
assigned an initial 10 percent rating for each lower 
extremity from November 18, 2002 (the day following the date 
the Veteran was discharged from active duty).  In November 
2003, the Veteran filed a notice of disagreement (NOD) with 
the initial ratings assigned.  Jurisdiction was later 
transferred to the RO in New York, New York, and a statement 
of the case (SOC) was issued in August 2004.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2004.

Because the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for right and left tibialis muscle strain, the Board has 
characterized these matters in light of the distinction noted 
in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In January 2005, the appellant and her mother (R.W.) 
testified during a hearing before RO personnel at the RO, 
and, in June 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  
Transcripts of both hearings are of record.  

In an April 2005 rating decision, the RO reduced the rating 
for each lower extremity from 10 to 0 percent, effective July 
1, 2005.  In November 2007, the Board restored the 10 percent 
rating for each lower extremity, effective July 1, 2005, but 
remanded the matters of ratings in excess of 10 percent to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of the claims (as reflected in an October 2009 
supplemental SOC (SSOC)), and returned the matters to the 
Board for further appellate consideration.  Later that month, 
the Veteran requested, and the Board granted, a 30-day 
extension to submit additional evidence.  To date, no 
additional evidence has been received.


FINDINGS OF FACT

 1.  All notification and development actions needed to 
fairly adjudicate each claim on appeal have been 
accomplished.

2.  Since the November 18, 2002 effective date of the grant 
of service connection for right and left tibialis muscle 
strain, the Veteran has had tenderness and pain along each  
tibia, but there has been no objective evidence of any 
limitation of motion of the knees or ankles or any other 
functional impairment.

3.  Neither service-connected disability shin disability has 
been shown to be so exceptional or unusual as to render the 
schedular criteria inadequate for rating the disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right tibialis muscle strain are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5022 (2002-2009).

2.  The criteria for an initial rating in excess of 10 
percent for left tibialis muscle strain are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5022 (2002-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, after the Veteran disagreed with each initial 
rating assigned, the August 2004 SOC set forth the criteria 
for higher ratings for the Veteran's service-connected right 
and left tibialis muscle strain.  Post-rating letters dated 
in March 2004 and June 2008 provided notice regarding what 
information and evidence is needed to substantiate a claim 
for a higher rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The June 2008 letter 
specifically informed the appellant to submit any evidence in 
her possession pertinent to the claims on appeal, and also 
provided general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the October 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's private medical records from Dr. Chase, and the 
reports of October 2002, April 2004, and September 2009 VA 
examinations.  Also of record and considered in connection 
with the appeal are the transcripts of the January 2005 and 
June 2006 hearings, and various written statements provided 
by the Veteran, and by her family members and representative, 
on her behalf.  No further RO action on either of these 
matters, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The Veteran's service-connected right and left shin splints 
have been evaluated under DC 5022, for periostitis.  
Periostitis, in turn, is rated as degenerative arthritis, on 
the basis of  limitation of motion of affected parts. .  38 
C.F.R. § 4.71a, DC 5022.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. §4.71a, Diagnostic Code 5003 (2009).

In this case, the Veteran's shin splints (tibialis 
periostitis) affects the tibia of each leg, which connects 
the knee to the ankle.  

The rating criteria pertaining to limitation of motion of the 
knee include Diagnostic Codes 5260 and 5261.  The Rating 
Schedule provides for ratings of 0, 10, 20, or 30 percent 
where there is limitation of flexion of the leg to 60, 45, 
30, or 15 degrees, respectively, and for ratings of 0, 10, 
20, 30, 40, or 50 percent for limitation of extension of the 
leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 
C.F.R. 
§ 4.71a, DCs 5260, 5261.  Standard knee range of motion is 
from 0 degrees (on extension) to 140 degrees (on flexion).  
See 38 C.F.R. § 4.71a, Plate II (2009).

The rating criteria pertaining to limitation of motion of the 
ankle is set forth in Diagnostic Code 5271.  Under this 
diagnostic code, moderate limitation of motion of the ankle 
warrants a 10 percent rating, and marked limitation of motion 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.  
Standard ankle range of ankle is from 0 to 20 degrees (on 
dorsiflexion), and from 0 to 45 degrees (on plantar flexion).  
See 38 C.F.R. § 4.71, Plate II (2009).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating for functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for an initial 
rating in excess of 10 percent, each, for right and left shin 
splints, have not been met at time since the November 2002  
effective date of the grant of service connection.

The report of the October 2002 VA examination reflects the 
Veteran's complaints of bilateral lower leg pain.  She 
reported that she could not do any running, could not walk 
farther than a half mile, and could not stand for longer than 
10 minutes.  On physical examination, there was tenderness to 
palpation of the anterior tibias, bilaterally.  A bone scan 
showed evidence of mild bilateral shin splints, but no 
evidence of stress fracture.  

The report of the April 2004 VA examination reflects the 
Veteran's complaints of pain and occasional swelling along 
the tibial bone of each leg.  On physical examination, she 
walked erect, quickly and easily, and with no apparent 
discomfort.  Palpation of each tibial bone caused no visible 
pain or wincing, but the Veteran said it hurt some.  There 
was no additional limitation of motion caused by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was tenderness of the left ankle joint on 
dorsiflexion.  There was no redness, heat, guarding, edema, 
effusions, calluses or other evidence of abnormal weight-
bearing.  There was no ankylosis.  X-rays of the right and 
left tibias, knees, and ankles showed no abnormalities.  A 
bone scan showed no scintigraphic changes to suggest shin 
splints, but there were multifocal joint changes consistent 
with osteoarthritic changes.  The examiner noted that there 
was no evidence of shin splints and no significant 
abnormalities in the ankles, tibias, and fibulas.  There was 
also no evidence of recent fractures, dislocation or other 
significant abnormalities of the knees.

A November 2004 private medical record from Dr. Chase 
indicates that, despite the Veteran's complaints of 
persistent pain, there was no objective evidence of shin 
splints.  She had full active range of motion and the X-rays 
were negative.  

The report of the September 2009 VA examination reflects the 
Veteran's complaints of pain and occasional swelling.  She 
did not have any specific complaints regarding her knees or 
ankles.  On physical examination, she walked with a normal 
gait.  Range of motion for both knees and ankles was tested 
with 3 repetitions.  She had full range of motion of both 
knees from 0 degrees on extension to 140 degrees on flexion 
without pain.  There was no evidence of instability, muscle 
weakness, or focal tenderness in either knee.  She also had 
full range of motion of both ankles from 20 degrees on 
dorsiflexion to 45 degrees on plantar flexion without pain.  
There was also no evidence of tenderness, edema, or muscle 
weakness in either ankle.  X-rays of the knees, ankles, and 
tibias were unremarkable.  The examiner noted that the knee 
and ankle joint examinations were normal and that there was 
no evidence of osteoarthritis.  The examiner noted that he 
could not determine, without resorting to speculation, 
whether pain, fatigue, weakness, lack of endurance, 
incoordination or flare-ups caused additional functional 
loss.

In this case, the medical evidence does not reflect that the 
Veteran has had any functional impairment of the knees or 
ankles as a result of her shin splints.  There has been no 
evidence of any limitation of motion even with repetitive 
testing..  

The Board has considered the Veteran's testimony during the 
January 2005 and June 2006 hearings that she is no longer 
able to do certain activities such as being involved in choir 
and being able to exercise as she once was able.  However, 
even when functional loss associated with the Veteran's 
complaints of pain is  considered (consistent with 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca), the pertinent evidence does 
not support assignment of a higher rating for either 
disability under DC 5260, 5261, or 5271.  In this regard, as 
indicated, the Veteran had full range of motion of both knees 
and ankles without pain, even on repetitive testing.  
Furthermore, although the September 2009 VA examiner 
indicated that he could not comment on the extent of 
functional loss due to pain and other factors without 
resorting to speculation, the April 2004 VA examiner 
specifically noted that there was no additional functional 
limitation on repetitive motion due to pain, weakness, 
fatigability, and incoordination.  The Board also notes that 
there is otherwise no basis for assignment of a higher rating 
for either shin based on consideration of these factors.  

The Board has also considered whether there is any basis for 
assignment of a higher rating for right or left shin splints 
under any other potentially applicable diagnostic code.  
However, in the absence of any ankylosis, instability, or 
other deformity of the knees or ankles, evaluation of the 
shin splints under any other diagnostic code pertaining to 
musculoskeletal disability of the lower extremities is not 
appropriate.  See 38 C.F.R. 4.71a, DC 5256, 5257, 5258, 5259, 
5262, 5263, 5270, 5272, 5273, 5274 (2009).  Moreover, neither 
disability is shown to involve any other factor(s) that would 
warrant the disability under any other diagnostic code.  

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the effective of the 
grant of service connection has either disability been shown 
to be so exceptional or unusual as to warrant the assignment 
of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (cited to in the August 2004 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  
See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step:  a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate each disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.   
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of either disability  under 
consideration, pursuant to Fenderson (cited above); and that 
a rating in excess of 10 percent, each, for right and left 
tibialis muscle strain must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 10 percent for right tibialis 
muscle strain is denied.

An initial rating in excess of 10 percent for left tibialis 
muscle strain is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


